05/18/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0219


                                        DA 21-0219
                                                                               jr ri ft- Fri%
                                                                               r .11 C,
 STATE OF MONTANA,
                                                                              MAY 1 8 2021
              Plaintiff and Appellee,                                      Bowen Greenwood
                                                                         Clerk of Supreme
       v.                                                            ORDEne of Montana    Court




DAVID CUCHINE,

              Defendant and Appellant.



       David Cuchine has filed a verified Petition for an Out-of-Time Appeal and includes
a copy ofthe final judgment. Cuchine is seeking to appéal an October 31, 2019 Judgment
entered by the Second Judicial District Court, Butte-Silver I3ow County, sentencing him
upon his conviction offelony criminal endangerment to the Department of Corrections for
ten years with five years suspended.
       As grounds, Cuchine states,"I misunderstood that I couldn't file an appeal on a plea
deal. So I proceeded with      post conviction relief" He attaches a copy of a letter he
received in January 2021 from the Region 5 Office of the Montana Public Defender, in
response to his inquiries, which stated "your post-conviction relief has been stalled pending
your appeal." Thus, Cuchine would like to either pursue his appeal or obtain leave to file
an out-of-time appeal.
       However, upon our review of this Court's docket, Cuchine does not have an appeal
pending before this Court, and, therefore, the reference to an appeal in the Public
Defender's letter to Cuchine appears to be incorrect. Further,the time for seeking an appeal
from the October 2019 judgment has long passed.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice," but Cuchine has not demonstrated such circumstances here.
      Therefore,
      IT IS ORDERED that Cuchine's Petition for an Out-of-Time Appeal is DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record; to Torn Powers, Clerk of District Court, Butte Silver Bow County, under Cause
No. DC 18-66; to Joshua Demers, Office of State Public Defender; and to David Cuchine
personally.
      DATED this )qt day of May, 2021.




                                                               Justices